                      Case 4:20-cv-03056-DMR Document 38 Filed 06/29/20 Page 1 of 2


            1    GIBSON DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            2     edettmer@gibsondunn.com
                 ABIGAIL A. BARRERA, SBN 301746
            3     abarrera@gibsondunn.com
                 ASHLEY J. HODGE, SBN 287653
            4     ahodge@gibsondunn.com
                 ANTHONY D. BEDEL, SBN 324065
            5     tbedel@gibsondunn.com
                 555 Mission Street, Suite 3000
            6    San Francisco, CA 94105
                 Telephone: 415.393.8200
            7    Facsimile: 415.393.8306
            8    GIBSON, DUNN & CRUTCHER LLP
                 ALEXANDER H. SOUTHWELL (pro hac vice)
            9      asouthwell@gibsondunn.com
                 200 Park Avenue, 48th Floor
          10     New York, NY 10166
                 Telephone: 212.351.4000
          11     Facsimile: 212.351.4035
          12     Attorneys for Defendant PLAID INC.
          13                                  UNITED STATES DISTRICT COURT

          14                               NORTHERN DISTRICT OF CALIFORNIA

          15                                          OAKLAND DIVISION

          16     JAMES COTTLE, et al.,                        CASE NO. 4:20-cv-03056-DMR
          17                         Plaintiff,               CASE NO. 3:20-cv-04230
          18           v.                                     DEFENDANT PLAID INC.’S RESPONSE IN
                                                              SUPPORT OF PLAINTIFF MITCHELL’S
          19     PLAID INC.,                                  ADMINISTRATIVE MOTION TO
                                                              CONSIDER WHETHER CASES SHOULD
          20                         Defendant.               BE RELATED
          21                                                  Hon. Donna M. Ryu
          22

          23                                                  Action Filed:       May 4, 2020
          24                                                  Trial Date:         None Set
          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                    DEFENDANT PLAID INC.’S RESPONSE IN SUPPORT OF PLAINTIFF MITCHELL’S ADMINISTRATIVE
                     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED - CASE NO. 4:20-CV-03056-DMR
                       Case 4:20-cv-03056-DMR Document 38 Filed 06/29/20 Page 2 of 2


            1           On June 26, 2020, Plaintiff Logan Mitchell filed an Administrative Motion to Consider
            2    Whether Cases Should be Related, arguing that the above-captioned case is related to Mitchell v.
            3    Plaid Inc., No 3:20-cv-04230 (N.D. Cal.). See Dkt. No. 37.
            4           Plaid Inc. supports Plaintiff’s Administrative Motion because both actions “concern
            5    substantially the same [alleged] parties, property, transaction or event.” Civ. L.R. 3-12(a)(1), (2).
            6    The actions involve the same defendant, Plaid Inc., and the same plaintiffs since the putative classes
            7    are nearly identical. Moreover, the two actions involve similar legal theories, and almost entirely
            8    overlapping causes of action. Further, both complaints allege similar facts relating to Plaid’s alleged
            9    violations of state and federal privacy laws.
          10            Thus, given the similarity of the alleged parties, underlying factual allegations, and legal
          11     theories, relating these two actions will promote efficiency and prevent inconsistent results. Indeed,
          12     relation would mitigate the “unduly burdensome duplication of labor and expense” that Plaid Inc.
          13     would be required to expend in the event it had to litigate these matters separately. Civ. L.R. 3-
          14     12(a)(2).
          15

          16     Dated: June 29, 2020
          17                                                     GIBSON, DUNN & CRUTCHER LLP
          18

          19                                                     By: /s/ Ethan Dettmer
                                                                       Ethan D. Dettmer (SBN 196046)
          20                                                           555 Mission Street, Suite 3000
          21                                                           San Francisco, CA 94105-0921
                                                                       Telephone: 415.393.8200
          22                                                           Fax: 415.393.8306

          23
                                                                 Attorneys for Defendant Plaid Inc.
          24

          25

          26

          27

          28

Gibson, Dunn &                                                       1
Crutcher LLP
                    DEFENDANT PLAID INC.’S RESPONSE IN SUPPORT OF PLAINTIFF MITCHELL’S ADMINISTRATIVE
                     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED - CASE NO. 4:20-CV-03056-DMR
